Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	This action is responsive to communication filed on: 2 August 2022 with acknowledgement of an original application filed on 4 October 2019 and that this application is a continuation in part of applications 15/783,859 which claims the benefit of a provisional application filed 18 October 2016.
2.	Claims 1-3 and 6-15 are currently pending.  Claims 1, 13, and 15, are independent claims. Claims 1, 13, and 15, have been amended.  Claims 4-5 have been canceled.  
3.	The IDS submitted 4 August 2022 has been considered.
Response to Arguments

4.	Applicant's arguments filed 2 August 2022 have been fully considered however they are not persuasive.
I)	In response to Applicant’s argument beginning on page 6, “The ‘802 and ‘189 references, whether considered alone or in combination, fail to teach or suggest these limitations…the SCF 129 drives the solenoid 24 but is “logically isolated” from the USB jack interface of host 30…The ‘189 reference is silent as to the SCF 129 being connected to the authentication and security function 27 and Fig. 8 shows no such connection.  Thus, the ‘189 reference teaches that the SCF 129 is logically isolated from the authentication and security function 27.  In other words, the wireless functionality is logically isolated from the authentication functionality.  Independent claims 1, 13, and 15, in contrast describe a wireless communications interface that is electrically connected to the processor to enable authentication of a request”.
	The Examiner disagrees with argument.  The combination of references clearly teach/suggest the limitations in the amended independent claims.  Note ‘189 states the following in paragraphs 137 and 161, “The SCF 129 receives control commands from the Wired or wireless remote-control receiver function 148 via bi-directional lines or bus 146. Wired or wireless remote-control receiver function 148 receives commands from remote device 155 through antenna 150 or electrical contacts 152. Antenna 150 may be Radio Frequency antenna or an inductor receiving commands through electromagnetic inductance”.  

As explained in paragraph 132 the acronym “SCF” stands for Security Controller Function.  

In addition, ‘189 teaches in paragraphs 149 “While installation (insertion) of this device 120 is similar to device 20 shown in FIGS. 3 to 7 above, the removal of this device is different. The user uses an appropriate Remote Control device 155 to detect, scan or enter appropriate USB security code associated with the specific isolated USB security plug device 120 and then send an encrypted command to unlock that device”. 

Note the remote control device (i.e. wireless device) sends commands to unlock the device.  Also note paragraph 152 of ‘189 states the following: “Optionally, Remote control device 155 is in communication 198 with an optional security server 199 that monitors, logs and verify each removal of an isolated USB security plug device 120. Server 199 may be local, may be part of Remote control device 155, or may be a remote server. Optionally, sending the unlocking code is possible only after verification by the security server. Optionally, the optional security server 199 is further in communication 197 with host 30 in order to verify that the specific isolated USB security plug device 120 is installed in one of its USB jacks 31. Optionally, sending the unlocking code is possible only after verification by the security server at host 30 that isolated USB security plug device 120 is installed in one of its USB jacks 31, and there is authorization for its removal”.  

Note the ‘189 uses the term “isolated USB security plug device” however it appears the Applicant’s representative has misinterpreted the term.  The reference clearly teaches/suggests using wireless communications to send commands to unlock the device (USB security plug device).  Therefore, the Applicant’s arguments are not persuasive.

Claim Rejections – 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. U.S. Patent Application Publication No. 2009/0063802 (hereinafter ‘802) in view of Soffer U.S. Patent Application Publication No. 2015/0020189 (hereinafter ‘189).
As to independent claim 1, “A locking device comprising: a body to interface with a receptacle of a host computing device” is taught in ‘802 paragraph 52;
“an electromechanical locking mechanism disposed in the body, the electromechanical locking mechanism to engage the receptacle to secure the body in the receptacle” is shown in ‘802 paragraph 44;
“and a processor disposed in the body, the processor electrically connected to … the electromechanical locking mechanism to actuate the electromechanical locking mechanism” is disclosed in ‘802, paragraph 81, note the controller is interpreted to be equivalent to ‘a processor’;
the following is not explicitly taught in ‘802: 
	“a wireless communications interface to directly wirelessly receive a request to actuate the electromechanical locking mechanism from an external device” however ‘189 teaches a remote control device (i.e. wireless communication interface) to control (i.e. actuate) the USB locking mechanism in paragraphs 132, 146, and 149;
	“the processor electrically connected to the wireless communication interface and the electromechanical locking mechanism” however ‘189 teaches a remote control device is able to communicate with an isolated USB security plug device locking mechanism in paragraphs 132, 146, 149, and 152;
“the processor to receive the request to actuate the electromechanical locking mechanism from the wireless communication interface and, in response to the request, perform an authentication on the request, wherein the processor is to actuate the electromechanical locking mechanism in response to a successful authentication” however ‘189 teaches it is an object of the invention to provide a method removing an electromechanical USB lock device from a USB port of a host computer by an authorized user…communicating and authenticating to a lock-release command from said remote device to said USB lock device in paragraphs 42, 118-123, 146, 149, and 152.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a data security system taught in ‘802 to include a means to receive requests wirelessly to actuate the electromechanical locking mechanism.  One of ordinary skill in the art would have been motivated to perform such a modification because of the security risks associated with USB devices see ‘189 (paragraphs 2-9). 
	As to dependent claim 2, “The locking device of claim 1, wherein the electromechanical locking mechanism comprises a solenoid to interface with the processor to translate an actuation signal from the processor into mechanical actuation of the electromechanical locking mechanism” is taught in ‘189 paragraphs 40 and 65.
	As to dependent claim 3, “The locking device of claim 1, wherein the electromechanical locking mechanism comprises a bolt to engage an aperture of the receptacle to secure the body in the receptacle” is shown in ‘189 paragraphs 17 and 24, note the locking tooth is interpreted equivalent to ‘locking mechanisms comprises a bolt’.
	As to dependent claim 6, “The locking device of claim 1, wherein the request is initiated at the locking device” is shown in ‘802 paragraph 62.
	As to dependent claim 7, “The locking device of claim 1, wherein the processor is further to receive authentication data, the processor to perform the authentication based on the authentication data” is taught in ‘189 paragraph 42.
	As to dependent claim 8, “The locking device of claim 7, wherein the authentication data comprises: a password, a pin, biometric data, or combinations of such” is shown in ‘802 paragraph 44.
	As to dependent claim 9, “The locking device of claim 7, wherein the authentication data is received from one of: an external device and the host computer” is disclosed in ‘189 paragraphs 118-123.
	As to dependent claim 10, “The locking device of claim 7, further comprising a security device disposed in the body, the security device to receive input to generate the authentication data for transmittal to the processor” is taught in ‘802 paragraph 67.
	As to dependent claim 11, “The locking device of claim 10, wherein the security device comprises a fingerprint sensor” is shown in ’802 paragraph 117.
	As to dependent claim 12, “The locking device of claim 1, wherein the body is to interface with the receptacle to draw power from the host computing device” is disclosed in ‘189 paragraph 100.
	As to independent claim 13, “A non-transitory computer-readable medium storing a plurality of computer-readable instructions executable by a processor of a locking device” is taught in ‘802 paragraphs 44 and 52;	“wherein execution of the instructions is to: receive a request to actuate an electromechanical locking mechanism of the locking device” is shown in ‘802 paragraph 81;
the following is not explicitly taught in ‘802:	
	“receive a request …from a wireless communication interface” however ‘189 teaches a remote control device (i.e. wireless communication interface) is able to communicate with an isolated USB security plug device locking mechanism in paragraphs 132, 146, 149, and 152;
“the electromechanical locking mechanism to engage a receptacle of a host computing device to secure the locking device in the receptacle; in response to the request, perform an authentication on the request; and in response to a successful authentication, actuate the electromechanical locking mechanism” however ‘189 teaches it is an object of the invention to provide a method removing an electromechanical USB lock device from a USB port of a host computer by an authorized user…communicating and authenticating to a lock-release command from said remote device to said USB lock device in paragraphs 42, 118-123, 146, 149, and 152.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a data security system taught in ‘802 to include a means to receive requests wirelessly to actuate the electromechanical locking mechanism.  One of ordinary skill in the art would have been motivated to perform such a modification because of the security risks associated with USB devices see ‘189 (paragraphs 2-9). 
	As to dependent claim 14, “The non-transitory computer-readable medium of claim 13, wherein execution of the instructions to perform the actuation on the request comprises: receiving authentication data; and verifying the authentication data against authorized data” is taught in ‘189 paragraph 42.
	As to independent claim 15, “A universal serial bus (USB) device comprising: a body to interface with a USB receptacle of a host computing device” is taught in ‘802 paragraph 52;
“an electromechanical locking mechanism disposed in the body, the electromechanical locking mechanism to engage the USB receptacle to secure the body in the USB receptacle” is shown in ‘802 paragraph 44;
“and a processor disposed in the body, the processor electrically connected to …the electromechanical locking mechanism to actuate the electromechanical locking mechanism” is disclosed in ‘802, paragraph 81, note the controller is interpreted to be equivalent to ‘a processor’;
the following is not explicitly taught in ‘802: 
	“a wireless communications interface to directly wirelessly receive a request to actuate the electromechanical locking mechanism from an external device” however ‘189 teaches a remote control device (i.e. wireless communication interface) to control (i.e. actuate) the USB locking mechanism in paragraphs 132, 146, and 149;
	“the processor electrically connected to the wireless communication interface and the electromechanical locking mechanism” however ‘189 teaches a remote control device is able to communicate with an isolated USB security plug device locking mechanism in paragraphs 132, 146, 149, and 152;
“the processor to receive the request to actuate the electromechanical locking mechanism from the wireless communication interface and, in response to the request, perform an authentication on the request, wherein the processor is to actuate the electromechanical locking mechanism in response to a successful authentication” however ‘189 teaches it is an object of the invention to provide a method removing an electromechanical USB lock device from a USB port of a host computer by an authorized user…communicating and authenticating to a lock-release command from said remote device to said USB lock device in paragraphs 42, 118-123, 146, 149, and 152.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a data security system taught in ‘802 to include a means to receive requests wirelessly to actuate the electromechanical locking mechanism.  One of ordinary skill in the art would have been motivated to perform such a modification because of the security risks associated with USB devices see ‘189 (paragraphs 2-9). 

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  The below references are both directed to locking computer interfaces.
	Lane et al.		U.S. Patent Application Publication No. 2006/0107073
	Ebner			U.S. Patent Application Publication No. 2014/0028443

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Tran whose telephone number is (571) 272-3842.  The examiner can normally be reached from 7:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        14 October 2022